DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 3/16/2022. Claims 1-22 are pending in the application. Claims 1 and 6 are amended.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-22 have been fully considered but they are not persuasive. In view of the claim amendments, the rejections are being updated accordingly.
In regards to independent claim 1, Applicant argued that cited reference Willcox fails to teach the amended limitations of “wherein the educational resource data are divided into teaching resources and learning resources” and “by using GPS in a mobile learning system or determining through an IP address in an online learning system.” 
In response to the arguments, it is submitted the cited limitations are being properly addressed by Willcox in view of Xu based at least on Willcox and Xu disclosing the following:
Willcox discloses acquiring and classifying educational resource data and storing the educational resource data into databases according to certain data structures, wherein the educational resource data are divided into teaching resources and learning resources. In 
In addition, Xu discloses in paragraph [0041], obtaining location coordinates at the time of learning by using GPS in a mobile learning system or determining through an IP address in an online learning system when collecting the educational resource data. In Fig. 1, and Fig. 3, the electronic device 150 corresponds to a mobile learning system. Xu teaches obtaining location coordinates at the time of learning in Fig. 3 at step s303 in a mobile learning device 150. The location coordinates are also displayed in Fig. 2 as GPS data of the mobile learning device 150. See also paragraphs [0033] - [0034], and [0039]. Applicant argues that, “Therefore, Willcox does not disclose the feature ‘obtaining location coordinates at the time of learning by determining through an IP address in an online learning system when collecting the educational resource 
Thus, for at least the reasons as set forth above, it is submitted that the amended limitations of “wherein the educational resource data are divided into teaching resources and learning resources” and “by using GPS in a mobile learning system or determining through an IP address in an online learning system” are properly addressed.
In regards to independent claim 6, the emphasized limitations that the Applicant argues in claim 6 are similar to the emphasized limitations of claim 1, which have been addressed above. See the response of claim 1 above for explanation.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior 


Claims 1-4, 6-9, 11-13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Willcox (US 20170316528 A1) in view of Xu et al. (US 20140205991 A1, hereinafter Xu).

Regarding Claim 1, Willcox discloses a method for analyzing educational big data on the basis of maps ([0008]: a method for generating an educational map), wherein the method comprises: 
acquiring and classifying educational resource data ([0052]: At block 200, initial data are imported directly or indirectly into the client computer. This can be accomplished by scanning physical syllabi and/or handouts or other educational data. In other examples, the educational data can be provided in a digital format [the initial data corresponds to educational resource data]), and 
storing the educational resource data into databases (Fig.1, database 130) according to certain data structures ([0052]: The system parses this initial data file into a structured format stored in memory at block 201), wherein the educational resource data are divided into teaching resources and learning resources ([0091]: In another illustrative example, search can operate on the graph of the mapped data… and return results in a structured data format, such as JSON. This JSON file can then be stored in a database; [0101]: Then, this JSON can be used as input to adaptive learning algorithms, which, based on the data within the file, directs students and teachers to undertake different learning activities [the data within the JSON file corresponds to a digital format of resource data divided into teaching resources and learning resources]); and 
([0084]: “Map search can filter and rank results based on one or a plurality of the following metrics… the system can detect the user's physical location and show results that are closest to the user [showing results that are closest to the user corresponds to defining a location according to the geotags of the user]),
constructing theme map layers for each of analysis themes ([0041]: FIG. 23 is a system overview depicting layering to compose educational data; [0045]: This system enables rich interactive capabilities and deep analysis of entities and entity relationships [The Examiner interprets the entities as the analysis themes]; [0054]: Upon import, the system can automatically extract the number and types of entities 12 of the data (of types Class, Department and Institution), 
classifying (Fig.4, [0056]: In block 305, the software creates an entity object and assigns to it all its parsed properties), and 
indexing the data according to the analysis themes (Fig. 4, [0056]: In block 304, the software looks up the property name of the line part by matching its index value to that in the header row); 
loading the data to the corresponding theme map layers ([0110]: FIG. 23 is a system overview depicting layering to compose educational data from multiple sources on a single educational map), and 
superimposing the theme map layers onto base maps to form data maps ([0111]: In an illustrative example, the system can superimpose a layer on top of an original layer on the map); 
analyzing the data of the theme map layers according to the analysis themes ([0112]: Composition analyses can then be run on this layering [of the analysis themes]) and
([0112]: The result can then be highlighted on the relevant nodes or edges); 
extracting the data of the multiple theme map layers in target regions ([0054]: the system can automatically extract the number and types of entities 12 of the data; Fig. 16, [0081]: Inset area 62 shows an example of how the current view can be easily seen by current area 63 [current area 63 corresponds to the target regions]) according to the geotags of the data ([0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map), 
fusing the data ([0110]: FIG. 23 is a system overview depicting layering to compose educational data from multiple sources on a single educational map according to one or more aspects of the disclosure), and 
acquiring region analysis results ([0084]: Map search can filter and rank results based on one or a plurality of the following metrics:… physical proximity); 
analyzing users according to learning time sequences and/or learning paths and acquiring learning preference of the users (Fig. 17, [0092]: The system can query for “directions” between two points on the educational map and receive a list of possible routes that correspond to personalized learning pathways); and 
combining the learning preference of the users according to content of user requests, searching the region analysis results in response to the user requests, and presenting request results on the maps ([0084]: As an illustrative example, a user can search for community college classes that are offered at various campuses [content of user requests]. Then, the system can detect the user's physical location and show results that are closest to the user [learning preference of the user]).

On the other hand, in the same field of endeavor, Xu teaches
obtaining location coordinates at the time of learning by using GPS in a mobile learning system or determining through an IP address in an online learning system when collecting the educational resource data (Figs. 1- 3; [0041]: In step S301, an application for providing teaching service is activated. After the activation, the method proceeds to step S303, GPS information (hereinafter referred to as the client location coordinates) of the electronic device 150 is obtained by using a GPS device equipped in the electronic device 150; [0024]: The electronic device 150 can be a personal computer or portable electronic device, such as a PDA (Personal Digital Assistant), a mobile phone, a smart phone, or a mobile Internet Device (MID) [Device 150 corresponds to the mobile learning system]. See also [0033]-[0034], and [0039]),
acquiring geotags of the educational resource data by applying a method of parsing place names, generating geographic coordinates (Fig. 2; [0031]: In order to facilitate the utilization of the teaching-learning materials 116 , a lookup table 117 can be generated and stored in the database 115; [0032]: For example, referring to FIG. 2, in lookup table 117, `file name of teaching-learning materials` and corresponding information, such as `name of a landmark`, `GPS data… are stored [The `name of a landmark` and `GPS data` correspond to the place name and geographic coordinates that are parsed and stored in lookup table 117]) through using a method of knowledge map mapping ([0011]: The method has the steps of: determining one of the stored teaching-learning materials as a selected teaching-learning material, wherein the selected teaching-learning material corresponds to landmark location coordinates close to the client location coordinates [knowledge map mapping]), 
adapting hierarchical information of application knowledge (Fig. 3; [0046]-[0047]: In step S355, the server 110 provides information about the selected teaching-learning materials to the electronic device 150.  In step S307, the electronic device 150 receives the information about the teaching-learning materials transmitted by the server 110, and then presents the received information on a screen), 
establishing a map mapping (Fig. 4A; [0047]: According to this embodiment, the received information about the teaching-learning materials contains ‘file name of teaching-learning materials’ and corresponding ‘name of a landmark’. This information can be presented on a list (not shown) or on a map (as shown in FIG. 4A)), 
obtaining a mapped geographic location of the educational resource data ([0048]: Referring to FIG. 4A, a user (electronic device 150) stands at a location marked by mark 40. In addition, several spots are presented in FIG. 4A, wherein each of the spot represents a landmark having corresponding teaching-learning materials [Fig. 4 corresponds to the mapped geographic location of the educational resource data]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Willcox to incorporate the teachings of Xu to include “obtaining location coordinates at the time of learning by using GPS in a mobile learning system or determining through an IP address in an online 
The motivation for doing so would be to provide teaching-learning materials corresponding to real-world scenarios, as recognized by Xu ([Abstract]: A method is provided for providing teaching-learning materials corresponding to real-world scenarios).

Regarding Claim 2, the combined teachings of Willcox and Xu disclose the method for analyzing the educational big data on the basis of the maps as claimed in claim 1. 
Wilcox further teaches establishing theme indexes according to analysis themes (See Wilcox, Fig. 4, [0056]: In block 303, the software splits each line into its constituent parts, delimited by a value. In block 304, the software looks up the property name of the line part by matching its index value to that in the header row. In block 305, the software creates an entity object and assigns to it all its parsed properties [The Examiner interprets the entities as the analysis themes]) and 
loading the data to different theme map layers through the indexes (See Wilcox, [0110]: FIG. 23 is a system overview depicting layering to compose educational data from multiple sources on a single educational map); and 
configuring and loading a visual property and/or a symbol pattern for each theme layer (See Wilcox, [0119]: The user can specify which property of an entity should display as the node label, font styles of labels or customize which labels show at a given zoom level) and 
(See Wilcox, Fig. 2, [0052]: the system can produce three outputs: mapped data 204 in value-delimited form; mapped data 205 in JSON form… and visual educational map 206).

Regarding Claim 3, the combined teachings of Willcox and Xu disclose the method for analyzing the educational big data on the basis of the maps according to claim 1. 
Wilcox further teaches loading the theme map layers to the base maps for visual presentation (See Wilcox, [0110]: FIG. 23 is a system overview depicting layering to compose educational data from multiple sources on a single educational map according to one or more aspects of the disclosure. Maps 84, 85 and 86 are shown in the same window), 
creating a plurality of sub map layers of the theme map layers (See Wilcox, [0042]: FIG. 24 is a system overview depicting layering to compose educational data from multiple sources on a plurality of educational maps) according to time sequence nodes (See Wilcox, Fig. 17, [0094]: The time duration of the route then can be an estimated required time to complete all prerequisite nodes), 
configuring observation timelines to control visual properties of the sub map layers, and acquiring the theme analysis results of the theme map layers (See Wilcox, [0108] FIG. 22 is a learning outcome map depicting student traffic analytics… The traffic can indicate… time taken to complete, or any other metrics of student success); 
loading the base maps, mapping target data into the base maps (See Wilcox, [0020]: FIG. 2 is a flowchart depicting a mapping process) according to geographic coordinates (Fig. 1, [0048]: the system can include a… GPS sensor for determining current position of the computer 110; [0071]: G can be a transformation matrix that operates on the entire grid or on the coordinates, size, opacity and/or color of the node), 
(See Wilcox, Fig. 16, current area 63), and 
filtering data matched with the target data (See Wilcox, [0084]: Map search can filter and rank results based on one or a plurality of the following metrics… physical proximity) and
 displaying the data on the maps (See Wilcox, Fig. 10, Fig. 16, [0008]: display the visual educational map); 
dividing an educational map into a plurality of learning units (See Wilcox, Fig. 10, [0067]: In the example, the nodes are departments, subjects and modules, but they could be learning objectives, learning outcomes, certifications, degrees, topics, institutions, or any other packaged units of educational data), 
loading data of each learning unit (See Wilcox, [0067]: FIG. 10 is an example of an entity hierarchy depicting system entity modeling),
counting learning data of each user in the current learning unit, performing a single analysis or a cross analysis according to data categories (See Wilcox, [0108]: FIG. 22 is a learning outcome map depicting student traffic analytics according to one or more aspects of the disclosure. The “traffic” between outcome 81 and outcome 82 can be the number of students who have accomplished outcome 1 and are currently learning to achieve outcome 2, as shown by label 83), and 
performing learning evaluation according to analysis results (See Wilcox, [0107]: This non-obvious application has many useful cases: a capability to run real time analyses to see what learners are doing and be able to make real time business decisions based on these analyses); 
(See Wilcox, [0110]: FIG. 23 is a system overview depicting layering to compose educational data from multiple sources on a single educational map), 
acquiring and fusing data information of the target regions (See Wilcox, Fig. 16, current area 63) on different theme map layers at a same time (Fig. 23, [0110]: Maps 84, 85 and 86 are shown in the same window, as opposed to having to open different windows for each different map, as shown in FIG. 24), 
analyzing the fused data in the target regions, and obtaining analysis results of the target regions (See Wilcox, [0112]: Composition analyses can then be run on this layering… The result can then be highlighted on the relevant nodes or edges); and
determining a buffer region (See Wilcox, Fig. 16, current area 63) by utilizing geographic coordinates of the target data ([0102]: The system applies the concept of GPS to provide methods for displaying… relationships of an educational map; [0071]: G can be a transformation matrix that operates on the entire grid or on the coordinates, size, opacity and/or color of the node),
performing data query of different theme map layers for the buffer region (See Wilcox, [0035]: FIG. 17 is an illustrative example of routes within a competency map depicting system route-query features),
establishing a space relationship between target data and different theme map layers (See Wilcox, [0111]: the system can superimpose a layer on top of an original layer on the map. Every layer is rendered on the map such that displayed information does not overlap [established space relationship]), 
(See Wilcox, [0052]: the system updates the visual map in real-time [time relationship/time sequence changes] by recalculating the positions of nodes and entities on the map [space relationship].

Regarding Claim 4, the combined teachings of Willcox and Xu disclose the method for analyzing the educational big data on the basis of the maps according to any one of claim 1.
Wilcox further teaches: performing a time sequence analysis of learning resources and learning effects (See Wilcox, Fig. 17, [0094]: A route can be defined as the set of all nodes that lie in the prerequisite chain 68 of the goal node 67. The time duration of the route then can be an estimated required time to complete all prerequisite nodes) according to the geotags of the data ([0084]: the system can detect the user's physical location and show results that are closest to the user) and 
acquiring learning resource evaluation results ([0090]: In the case when the map has directed edges among nodes, the prerequisite nodes to the result node can also be highlighted, enabling the user to see the entire path required to achieve the result node); 
performing a path analysis of the learning paths and/or learning resources and acquiring learning path features (See Wilcox, [0092]: The system can query for “directions” between two points on the educational map and receive a list of possible routes that correspond to personalized learning pathways); 
generating and planning for at least one learning path and/or generating and recommending the learning resources according to the learning path features and/or the learning resource evaluation results (See Wilcox, [0063]: the mapped data can itself serve as an input for further applications to generate recommendations to students regarding use or consumption of particular educational resources); and 
sorting real-time learning path planning and/or learning resource recommendation by combining a real-time location (See Wilcox, [0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map) and a time sequence status of the user ([0106]: This map can also be embedded on a web site, showing the real-time changes of a student's skills) according to personalized selection of the user ([0084]: As an illustrative example, a user can search for community college classes that are offered at various campuses. Then, the system can detect the user's physical location and show results that are closest to the user).

Regarding Claim 6, Willcox discloses a system for analyzing educational big data on the basis of maps, adapted to an electronic apparatus, wherein the system comprises: 
a data acquiring module (Fig. 1, system 100) configured to acquire and classify educational resource data ([0052]: At block 200, initial data are imported directly or indirectly into the client computer. This can be accomplished by scanning physical syllabi and/or handouts or other educational data. In other examples, the educational data can be provided in a digital format [the initial data corresponds to educational resource data]) and
store the educational resource data into databases (Fig.1, database 130) according to certain data structures ([0052]: The system parses this initial data file into a structured format stored in memory at block 201), wherein the educational resource data are divided into teaching resources and learning resources ([0091]: In another illustrative example, search can operate on the graph of the mapped data… and return results in a structured data format, such as JSON. This JSON file can then be stored in a database; [0101]: Then, this JSON can be used as input to adaptive learning algorithms, which, based on the data within the file, directs students and teachers to undertake different learning activities [the data within the JSON file corresponds to a digital format of resource data divided into teaching resources and learning resources]); 
the map constructing module further configured to construct theme map layers for each analysis theme (Fig. 1, Fig. 23; [0041]: FIG. 23 is a system overview depicting layering to compose educational data) for each analysis theme ([0045]: This system enables rich interactive capabilities and deep analysis of entities and entity relationships; [0054]: Upon import, the system can automatically extract the number and types of entities 12 of the data (of types Class, Department and Institution [The Examiner interprets the entity types as the analysis themes]), 
classify (Fig.4, [0056]: In block 305, the software creates an entity object and assigns to it all its parsed properties) and 
index the data according to the analysis themes (Fig. 4, [0056]: In block 304, the software looks up the property name of the line part by matching its index value to that in the header row), 
load the data to the corresponding theme map layers, and superimpose the theme map layers onto base maps to form data maps ([0110]: FIG. 23 is a system overview depicting layering to compose educational data from multiple sources on a single educational map); 
a resource correlation module (Fig. 1, system 100) configured to analyze data of the theme map layers according to the analysis themes ([0112]: Composition analyses can then be run on this layering [of the analysis themes]) and 
acquire theme analysis results ([0112]: The result can then be highlighted on the relevant nodes or edges); 
([0054]: the system can automatically extract the number and types of entities 12 of the data) in target regions ([0056]: Each column has a string of IDS that denote the target entity) according to the geotags of the data ([0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map [geotags are included in the GPS data]), 
fuse the data ([0067]: In an illustrative example, nodes can be combined and replaced with a single node), and 
acquire region analysis results ([0084]: Map search can filter and rank results based on one or a plurality of the following metrics:… physical proximity); 
a resource recommendation module (Fig. 1, system 100) configured to analyze users according to learning time sequences and/or learning paths and acquire learning preference of the users (Fig. 17, [0092]: The system can query for “directions” between two points on the educational map and receive a list of possible routes that correspond to personalized learning pathways); and 
a user access module (Fig. 1, system 100) configured to combine the learning preference of the users according to content of user requests, search the region analysis results in response to the user requests, and present request results on the maps ([0084]: As an illustrative example, a user can search for community college classes that are offered at various campuses. Then, the system can detect the user's physical location and show results that are closest to the user).
However, Willcox does not explicitly teach “a map constructing module configured to obtain location coordinates at the time of learning by using GPS in a mobile learning system or determining through an IP address in an online learning system when collecting the educational resource data, acquire geotags of the educational resource data, generating geographic 
On the other hand, in the same field of endeavor, Xu teaches a map constructing module configured to obtain location coordinates at the time of learning by using GPS in a mobile learning system or determining through an IP address in an online learning system when collecting the educational resource data (Figs. 1- 3; [0041]: In step S301, an application for providing teaching service is activated. After the activation, the method proceeds to step S303, GPS information (hereinafter referred to as the client location coordinates) of the electronic device 150 is obtained by using a GPS device equipped in the electronic device 150; [0024]: The electronic device 150 can be a personal computer or portable electronic device, such as a PDA (Personal Digital Assistant), a mobile phone, a smart phone, or a mobile Internet Device (MID) [Device 150 corresponds to the mobile learning system]. See also [0033]-[0034], and [0039]),
acquire geotags of the educational resource data (Fig. 2; [0031]: In order to facilitate the utilization of the teaching-learning materials 116 , a lookup table 117 can be generated and stored in the database 115; [0032]: For example, referring to FIG. 2, in lookup table 117, `file name of teaching-learning materials` and corresponding information, such as `name of a landmark`, `GPS data`… are stored [The place name and GPS data coordinates are parsed and placed in lookup table 117]), 
([0011]: The method has the steps of: determining one of the stored teaching-learning materials as a selected teaching-learning material, wherein the selected teaching-learning material corresponds to landmark location coordinates close to the client location coordinates),
adapting hierarchical information of application knowledge (Fig. 3; [0046]-[0047]: In step S355, the server 110 provides information about the selected teaching-learning materials to the electronic device 150.  In step S307, the electronic device 150 receives the information about the teaching-learning materials transmitted by the server 110, and then presents the received information on a screen), 
establishing a map mapping (Fig. 4A; [0047]: According to this embodiment, the received information about the teaching-learning materials contains ‘file name of teaching-learning materials’ and corresponding ‘name of a landmark’. This information can be presented on a list (not shown) or on a map (as shown in FIG. 4A)), and 
obtaining a mapped geographic location of the educational resource data ([0048]: Referring to FIG. 4A, a user (electronic device 150) stands at a location marked by mark 40. In addition, several spots are presented in FIG. 4A, wherein each of the spot represents a landmark having corresponding teaching-learning materials [Fig. 4 corresponds to the mapped geographic location of the educational resource data), wherein the map constructing module comprises a geotag module (Fig. 1, server 110, lookup table 117), the geotag module configured to acquire the geotags of the educational resource data by applying a method of parsing place names and define geographical forms and/or locations according to the geotags ([0032]: For example, referring to FIG. 2, in lookup table 117, `file name of teaching-learning materials` and corresponding information, such as `name of a landmark`, `GPS data`, `category`, `keyword`, `time section information`, and `season information`, are stored [The place name and GPS data coordinates are parsed and placed in lookup table 117]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Willcox to incorporate the teachings of Xu to include “a map constructing module configured to obtain location coordinates at the time of learning by using GPS in a mobile learning system or determining through an IP address in an online learning system when collecting the educational resource data, acquire geotags of the educational resource data, generating geographic coordinates through using a method of knowledge map mapping, adapting hierarchical information of application knowledge, establishing a map mapping, and obtaining a mapped geographic location of the educational resource data, wherein the map constructing module comprises a geotag module, the geotag module configured to acquire the geotags of the educational resource data by applying a method of parsing place names and define geographical forms and/or locations according to the geotags.”
The motivation for doing so would be to provide teaching-learning materials corresponding to real-world scenarios, as recognized by Xu ([Abstract]: A method is provided for providing teaching-learning materials corresponding to real-world scenarios).

Regarding Claim 7, the combined teachings of Willcox and Xu disclose the system for analyzing the educational big data on the basis of the maps according to claim 6.
Wilcox further teaches wherein the map constructing module comprises: 
a theme indexing module (See Wilcox, Fig. 1, system 100) configured to establish theme indexes according to analysis themes (See Wilcox, Fig. 4, [0056]: In block 303, the software splits each line into its constituent parts, delimited by a value. In block 304, the software looks up the property name of the line part by matching its index value to that in the header row. In block 305, the software creates an entity object and assigns to it all its parsed properties [The Examiner interprets the entities as the analysis themes]) and 
load the data to different theme map layers through the indexes (See Wilcox, [0110]: FIG. 23 is a system overview depicting layering to compose educational data from multiple sources on a single educational map); and 
a map visualization module (See Wilcox, Fig. 1, system 100) configured to configure and load a visual property and/or a symbol pattern for each theme layer (See Wilcox, [0119]: The user can specify which property of an entity should display as the node label, font styles of labels or customize which labels show at a given zoom level) and 
form the data maps (See Wilcox, Fig. 2, [0052]: the system can produce three outputs: mapped data 204 in value-delimited form; mapped data 205 in JSON form… and visual educational map 206).

Regarding Claim 8, the combined teachings of Willcox and Xu disclose the system for analyzing the educational big data on the basis of the maps according to claim 6.
Wilcox further teaches wherein the resource correlation module comprises: 
a map layer analysis module (See Wilcox, Fig. 1, system 100) configured to load the theme map layers to the base maps for visual presentation (See Wilcox, [0110]: FIG. 23 is a system overview depicting layering to compose educational data from multiple sources on a single educational map according to one or more aspects of the disclosure. Maps 84, 85 and 86 are shown in the same window), 
(See Wilcox, [0042]: FIG. 24 is a system overview depicting layering to compose educational data from multiple sources on a plurality of educational maps) according to time sequence nodes (See Wilcox, Fig. 17, [0094]: The time duration of the route then can be an estimated required time to complete all prerequisite nodes), 
configure observation timelines to control visual properties of the sub map layers, and acquire the theme analysis results of the theme map layers (See Wilcox, [0108] FIG. 22 is a learning outcome map depicting student traffic analytics… The traffic can indicate… time taken to complete, or any other metrics of student success); 
a boundary filtering module (See Wilcox, Fig. 1, system 100) configured to load the base maps, map target data into the base maps (See Wilcox, [0020]: FIG. 2 is a flowchart depicting a mapping process) according to geographic coordinates (See Wilcox, Fig. 1, [0048]: the system can include a… GPS sensor for determining current position of the computer 110; [0071]: G can be a transformation matrix that operates on the entire grid or on the coordinates, size, opacity and/or color of the node), 
acquire and classify all data within a boundary range according to the boundary range of the current target data (See Wilcox, Fig. 16, current area 63), and 
filter data matched with the target data (See Wilcox, [0084]: Map search can filter and rank results based on one or a plurality of the following metrics… physical proximity) and 
display the data on the maps (See Wilcox, Fig. 10, Fig. 16, [0008]: display the visual educational map); 
a unit evaluation module (See Wilcox, Fig. 1, system 100) configured to divide an educational map into a plurality of learning units (See Wilcox, Fig. 10, [0067]: In the example, the nodes are departments, subjects and modules, but they could be learning objectives, learning outcomes, certifications, degrees, topics, institutions, or any other packaged units of educational data), 
load data of each learning unit (See Wilcox, [0067]: FIG. 10 is an example of an entity hierarchy depicting system entity modeling), 
count learning data of each user in the current learning unit, and perform a single analysis or a cross analysis according to data categories (See Wilcox, [0108]: FIG. 22 is a learning outcome map depicting student traffic analytics according to one or more aspects of the disclosure. The “traffic” between outcome 81 and outcome 82 can be the number of students who have accomplished outcome 1 and are currently learning to achieve outcome 2, as shown by label 83), and 
perform learning evaluation according to analysis results (See Wilcox, [0107]: This non-obvious application has many useful cases: a capability to run real time analyses to see what learners are doing and be able to make real time business decisions based on these analyses); 
a map layer fusing module (See Wilcox, Fig. 1, system 100) configured to fuse the theme map layers to accomplish information extraction of the multiple theme map layers (See Wilcox, [0110]: FIG. 23 is a system overview depicting layering to compose educational data from multiple sources on a single educational map), 
acquire and fuse data information of the target regions on different theme map layers at a same time (See Wilcox, Fig. 23, [0110]: Maps 84, 85 and 86 are shown in the same window, as opposed to having to open different windows for each different map, as shown in FIG. 24), 
(See Wilcox, [0112]: Composition analyses can then be run on this layering… The result can then be highlighted on the relevant nodes or edges); and 
a correlation analysis module (See Wilcox, Fig. 1, system 100) configured to determine a buffer region (See Wilcox, Fig. 16, current area 63) by utilizing geographic coordinates of the target data (See Wilcox, [0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map; [0071]: G can be a transformation matrix that operates on the entire grid or on the coordinates, size, opacity and/or color of the node), 
perform data query of different theme map layers for the buffer region (See Wilcox, [0035]: FIG. 17 is an illustrative example of routes within a competency map depicting system route-query features), 
establish a space relationship between target data and different theme map layers (See Wilcox, [0111]: the system can superimpose a layer on top of an original layer on the map. Every layer is rendered on the map such that displayed information does not overlap [established space relationship]),
determine a space and time relationship between target data and different theme map layer data according to time sequence changes (See Wilcox, [0052]: the system updates the visual map in real-time [time relationship] by recalculating the positions of nodes and entities on the map; [0111]: Every layer is rendered on the map such that displayed information does not overlap [established space relationship]).

Regarding Claim 9, the combined teachings of Willcox and Xu disclose the system for analyzing the educational big data on the basis of the maps according to claim 6.
Wilcox further teaches wherein the resource recommendation module comprises: 
a time sequence analysis module (See Wilcox, Fig. 1, system 100) configured to perform a time sequence analysis of learning resources and learning effects (See Wilcox, Fig. 17, [0094]: A route can be defined as the set of all nodes that lie in the prerequisite chain 68 of the goal node 67. The time duration of the route then can be an estimated required time to complete all prerequisite nodes) according to the geotags of the data (See Wilcox, [0084]: the system can detect the user's physical location and show results that are closest to the user) and 
acquire learning resource evaluation results (See Wilcox, [0090]: In the case when the map has directed edges among nodes, the prerequisite nodes to the result node can also be highlighted, enabling the user to see the entire path required to achieve the result node); 
a path analysis module (See Wilcox, Fig. 1, system 100) configured to perform a path analysis of the learning paths and/or learning resources and acquire learning path features (See Wilcox, [0092]: The system can query for “directions” between two points on the educational map and receive a list of possible routes that correspond to personalized learning pathways); 
a resource evaluation module (See Wilcox, Fig. 1, system 100) configured to generate and plan for at least one learning path and/or generate and recommend the learning resources according to the learning path features and/or the learning resource evaluation results (See Wilcox, [0063]: the mapped data can itself serve as an input for further applications to generate recommendations to students regarding use or consumption of particular educational resources); and 
(See Wilcox, Fig. 1, system 100) configured to sort real-time learning path planning and/or learning resource recommendation by combining a real-time location (See Wilcox, [0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map) and a time sequence status of the user (See Wilcox, [0106]: This map can also be embedded on a web site, showing the real-time changes of a student's skills) according to personalized selection of the user (See Wilcox, [0084]: As an illustrative example, a user can search for community college classes that are offered at various campuses. Then, the system can detect the user's physical location and show results that are closest to the user).

Regarding Claim 11, the combined teachings of Willcox and Xu disclose the method for analyzing the educational big data on the basis of the maps according to claim 2.
Wilcox further teaches: 
loading the theme map layers to the base maps for visual presentation (See Wilcox, [0110]: FIG. 23 is a system overview depicting layering to compose educational data from multiple sources on a single educational map according to one or more aspects of the disclosure. Maps 84, 85 and 86 are shown in the same window), 
creating a plurality of sub map layers of the theme map layers (See Wilcox, [0042]: FIG. 24 is a system overview depicting layering to compose educational data from multiple sources on a plurality of educational maps) according to time sequence nodes (See Wilcox, Fig. 17, [0094]: The time duration of the route then can be an estimated required time to complete all prerequisite nodes), 
(See Wilcox, [0108] FIG. 22 is a learning outcome map depicting student traffic analytics… The traffic can indicate… time taken to complete, or any other metrics of student success); 
loading the base maps, mapping target data into the base maps (See Wilcox, [0020]: FIG. 2 is a flowchart depicting a mapping process) according to geographic coordinates (See Wilcox, Fig. 1, [0048]: the system can include a… GPS sensor for determining current position of the computer 110; [0071]: G can be a transformation matrix that operates on the entire grid or on the coordinates, size, opacity and/or color of the node), 
acquiring and classifying all data within a boundary range according to the boundary range of the current target data (See Wilcox, Fig. 16, current area 63), and 
filtering data matched with the target data (See Wilcox, [0084]: Map search can filter and rank results based on one or a plurality of the following metrics… physical proximity) and 
displaying the data on the maps (See Wilcox, Fig. 10, Fig. 16, [0008]: display the visual educational map); 
dividing an educational map into a plurality of learning units (See Wilcox, Fig. 10, [0067]: In the example, the nodes are departments, subjects and modules, but they could be learning objectives, learning outcomes, certifications, degrees, topics, institutions, or any other packaged units of educational data), 
loading data of each learning unit (See Wilcox, [0067]: FIG. 10 is an example of an entity hierarchy depicting system entity modeling), 
counting learning data of each user in the current learning unit, performing a single analysis or a cross analysis according to data categories (See Wilcox, [0108]: FIG. 22 is a learning outcome map depicting student traffic analytics according to one or more aspects of the disclosure. The “traffic” between outcome 81 and outcome 82 can be the number of students who have accomplished outcome 1 and are currently learning to achieve outcome 2, as shown by label 83), and 
performing learning evaluation according to analysis results (See Wilcox, [0107]: This non-obvious application has many useful cases: a capability to run real time analyses to see what learners are doing and be able to make real time business decisions based on these analyses); 
fusing the theme map layers to accomplish information extraction of the multiple theme map layers (See Wilcox, [0110]: FIG. 23 is a system overview depicting layering to compose educational data from multiple sources on a single educational map), 
acquiring and fusing data information of the target regions (See Wilcox, Fig. 16, current area 63) on different theme map layers at a same time (See Wilcox, Fig. 23, [0110]: Maps 84, 85 and 86 are shown in the same window, as opposed to having to open different windows for each different map, as shown in FIG. 24), 
analyzing the fused data in the target regions, and obtaining analysis results of the target regions (See Wilcox, [0112]: Composition analyses can then be run on this layering… The result can then be highlighted on the relevant nodes or edges); 
determining a buffer region (See Wilcox, Fig. 16, current area 63) by utilizing geographic coordinates of the target data (See Wilcox, [0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map; [0071]: G can be a transformation matrix that operates on the entire grid or on the coordinates, size, opacity and/or color of the node),
(See Wilcox, [0035]: FIG. 17 is an illustrative example of routes within a competency map depicting system route-query features), 
establishing a space relationship between target data and different theme map layers (See Wilcox, [0111]: the system can superimpose a layer on top of an original layer on the map. Every layer is rendered on the map such that displayed information does not overlap [established space relationship]), 
determining a space and time relationship between target data and different theme map layer data according to time sequence changes (See Wilcox, [0052]: the system updates the visual map in real-time by recalculating the positions of nodes and entities on the map).

Regarding Claim 12, the combined teachings of Willcox and Xu disclose the method for analyzing the educational big data on the basis of the maps according to claim 2.
Wilcox further teaches: 
performing a time sequence analysis of learning resources and learning effects (See Wilcox, Fig. 17, [0094]: A route can be defined as the set of all nodes that lie in the prerequisite chain 68 of the goal node 67. The time duration of the route then can be an estimated required time to complete all prerequisite nodes) according to the geotags of the data (See Wilcox, [0084]: the system can detect the user's physical location and show results that are closest to the user) and 
acquiring learning resource evaluation results; performing a path analysis of the learning paths and/or learning resources and acquiring learning path features (See Wilcox, [0092]: The system can query for “directions” between two points on the educational map and receive a list of possible routes that correspond to personalized learning pathways); 
generating and planning for at least one learning path and/or generating and recommending the learning resources according to the learning path features and/or the learning resource evaluation results (See Wilcox, [0063]: the mapped data can itself serve as an input for further applications to generate recommendations to students regarding use or consumption of particular educational resources); and 
sorting real-time learning path planning and/or learning resource recommendation by combining a real-time location (See Wilcox, [0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map) and a time sequence status of the user (See Wilcox, [0106]: This map can also be embedded on a web site, showing the real-time changes of a student's skills) according to personalized selection of the user (See Wilcox, [0084]: As an illustrative example, a user can search for community college classes that are offered at various campuses. Then, the system can detect the user's physical location and show results that are closest to the user).

Regarding Claim 13, the combined teachings of Willcox and Xu disclose the method for analyzing the educational big data on the basis of the maps according to claim 3.
Wilcox further teaches: 
performing a time sequence analysis of learning resources and learning effects (See Wilcox, Fig. 17, [0094]: A route can be defined as the set of all nodes that lie in the prerequisite chain 68 of the goal node 67. The time duration of the route then can be an estimated required time to complete all prerequisite nodes) according to the geotags of the data (See Wilcox, [0084]: the system can detect the user's physical location and show results that are closest to the user) and 
acquiring learning resource evaluation results; performing a path analysis of the learning paths and/or learning resources and acquiring learning path features (See Wilcox, [0092]: The system can query for “directions” between two points on the educational map and receive a list of possible routes that correspond to personalized learning pathways); 
generating and planning for at least one learning path and/or generating and recommending the learning resources according to the learning path features and/or the learning resource evaluation results (See Wilcox, [0063]: the mapped data can itself serve as an input for further applications to generate recommendations to students regarding use or consumption of particular educational resources); and 
sorting real-time learning path planning and/or learning resource recommendation by combining a real-time location (See Wilcox, [0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map) and a time sequence status of the user (See Wilcox, [0106]: This map can also be embedded on a web site, showing the real-time changes of a student's skills) according to personalized selection of the user (See Wilcox, [0084]: As an illustrative example, a user can search for community college classes that are offered at various campuses. Then, the system can detect the user's physical location and show results that are closest to the user).

Regarding Claim 17, the combined teachings of Willcox and Xu disclose the system for analyzing the educational big data on the basis of the maps according to claim 7.
Wilcox further teaches wherein the resource correlation module comprises: 
(See Wilcox, Fig. 1, system 100) configured to load the theme map layers to the base maps for visual presentation (See Wilcox, [0110]: FIG. 23 is a system overview depicting layering to compose educational data from multiple sources on a single educational map according to one or more aspects of the disclosure. Maps 84, 85 and 86 are shown in the same window), 
create a plurality of sub map layers of the theme map layers (See Wilcox, [0042]: FIG. 24 is a system overview depicting layering to compose educational data from multiple sources on a plurality of educational maps) according to time sequence nodes (See Wilcox, Fig. 17, [0094]: The time duration of the route then can be an estimated required time to complete all prerequisite nodes), 
configure observation timelines to control visual properties of the sub map layers, and acquire the theme analysis results of the theme map layers (See Wilcox, [0108] FIG. 22 is a learning outcome map depicting student traffic analytics… The traffic can indicate… time taken to complete, or any other metrics of student success); 
a boundary filtering module (See Wilcox, Fig. 1, system 100) configured to load the base maps, map target data into the base maps (See Wilcox, [0020]: FIG. 2 is a flowchart depicting a mapping process) according to geographic coordinates (See Wilcox, Fig. 1, [0048]: the system can include a… GPS sensor for determining current position of the computer 110; [0071]: G can be a transformation matrix that operates on the entire grid or on the coordinates, size, opacity and/or color of the node), 
acquire and classify all data within a boundary range according to the boundary range of the current target data (See Wilcox, Fig. 16, current area 63), and 
(See Wilcox, [0084]: Map search can filter and rank results based on one or a plurality of the following metrics… physical proximity) and 
display the data on the maps (See Wilcox, Fig. 10, Fig. 16, [0008]: display the visual educational map); 
a unit evaluation module (See Wilcox, Fig. 1, system 100), configured to divide an educational map into a plurality of learning units (See Wilcox, Fig. 10, [0067]: In the example, the nodes are departments, subjects and modules, but they could be learning objectives, learning outcomes, certifications, degrees, topics, institutions, or any other packaged units of educational data), 
load data of each learning unit (See Wilcox, [0067]: FIG. 10 is an example of an entity hierarchy depicting system entity modeling), 
count learning data of each user in the current learning unit, and perform a single analysis or a cross analysis according to data categories (See Wilcox, [0108]: FIG. 22 is a learning outcome map depicting student traffic analytics according to one or more aspects of the disclosure. The “traffic” between outcome 81 and outcome 82 can be the number of students who have accomplished outcome 1 and are currently learning to achieve outcome 2, as shown by label 83), and 
perform learning evaluation according to analysis results (See Wilcox, [0107]: This non-obvious application has many useful cases: a capability to run real time analyses to see what learners are doing and be able to make real time business decisions based on these analyses); 
a map layer fusing module (See Wilcox, Fig. 1, system 100) configured to fuse the theme map layers to accomplish information extraction of the multiple theme map layers (See Wilcox, [0110]: FIG. 23 is a system overview depicting layering to compose educational data from multiple sources on a single educational map), 
(See Wilcox, Fig. 23, [0110]: Maps 84, 85 and 86 are shown in the same window, as opposed to having to open different windows for each different map, as shown in FIG. 24), 
analyze the fused data in the target regions, and obtain analysis results of the target regions (See Wilcox, [0112]: Composition analyses can then be run on this layering… The result can then be highlighted on the relevant nodes or edges); and 
a correlation analysis module (See Wilcox, Fig. 1, system 100) configured to determine a buffer region (See Wilcox, Fig. 16, current area 63) by utilizing geographic coordinates of the target data (See Wilcox, [0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map; [0071]: G can be a transformation matrix that operates on the entire grid or on the coordinates, size, opacity and/or color of the node), 
perform data query of different theme map layers for the buffer region (See Wilcox, [0035]: FIG. 17 is an illustrative example of routes within a competency map depicting system route-query features), 
establish a space relationship between target data and different theme map layers (See Wilcox, [0111]: the system can superimpose a layer on top of an original layer on the map. Every layer is rendered on the map such that displayed information does not overlap [established space relationship]),
determine a space and time relationship between target data and different theme map layer data according to time sequence changes (See Wilcox, [0052]: the system updates the visual map in real-time [time relationship] by recalculating the positions of nodes and entities on the map; [0111]: Every layer is rendered on the map such that displayed information does not overlap [established space relationship]).

Regarding Claim 18, the combined teachings of Willcox and Xu disclose the system for analyzing the educational big data on the basis of the maps according to claim 7.
Wilcox further teaches wherein the resource recommendation module comprises: 
a time sequence analysis module (See Wilcox, Fig. 1, system 100) configured to perform a time sequence analysis of learning resources and learning effects (See Wilcox, Fig. 17, [0094]: A route can be defined as the set of all nodes that lie in the prerequisite chain 68 of the goal node 67. The time duration of the route then can be an estimated required time to complete all prerequisite nodes) according to the geotags of the data (See Wilcox, [0084]: the system can detect the user's physical location and show results that are closest to the user) and 
acquire learning resource evaluation results (See Wilcox, [0090]: In the case when the map has directed edges among nodes, the prerequisite nodes to the result node can also be highlighted, enabling the user to see the entire path required to achieve the result node); 
a path analysis module (See Wilcox, Fig. 1, system 100) configured to perform a path analysis of the learning paths and/or learning resources and acquire learning path features (See Wilcox, [0092]: The system can query for “directions” between two points on the educational map and receive a list of possible routes that correspond to personalized learning pathways); 
a resource evaluation module (See Wilcox, Fig. 1, system 100) configured to generate and plan for at least one learning path and/or generate and recommend the learning resources according to the learning path features and/or the learning resource evaluation results (See Wilcox, [0063]: the mapped data can itself serve as an input for further applications to generate recommendations to students regarding use or consumption of particular educational resources); and 
an intelligence learning guidance module (See Wilcox, Fig. 1, system 100) configured to sort real-time learning path planning and/or learning resource recommendation by combining a real-time location (See Wilcox, [0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map) and a time sequence status of the user (See Wilcox, [0106]: This map can also be embedded on a web site, showing the real-time changes of a student's skills) according to personalized selection of the user (See Wilcox, [0084]: As an illustrative example, a user can search for community college classes that are offered at various campuses. Then, the system can detect the user's physical location and show results that are closest to the user).

Regarding Claim 19, the combined teachings of Willcox and Xu disclose the system for analyzing the educational big data on the basis of the maps according to claim 8, 
Wilcox further teaches wherein the resource recommendation module comprises:  
a time sequence analysis module (See Wilcox, Fig. 1, system 100) configured to perform a time sequence analysis of learning resources and learning effects (See Wilcox, Fig. 17, [0094]: A route can be defined as the set of all nodes that lie in the prerequisite chain 68 of the goal node 67. The time duration of the route then can be an estimated required time to complete all prerequisite nodes) according to the geotags of the data (See Wilcox, [0084]: the system can detect the user's physical location and show results that are closest to the user) and 
(See Wilcox, [0090]: In the case when the map has directed edges among nodes, the prerequisite nodes to the result node can also be highlighted, enabling the user to see the entire path required to achieve the result node); 
a path analysis module (See Wilcox, Fig. 1, system 100) configured to perform a path analysis of the learning paths and/or learning resources and acquire learning path features (See Wilcox, [0092]: The system can query for “directions” between two points on the educational map and receive a list of possible routes that correspond to personalized learning pathways); 
a resource evaluation module (See Wilcox, Fig. 1, system 100) configured to generate and plan for at least one learning path and/or generate and recommend the learning resources according to the learning path features and/or the learning resource evaluation results (See Wilcox, [0063]: the mapped data can itself serve as an input for further applications to generate recommendations to students regarding use or consumption of particular educational resources); and 
an intelligence learning guidance module (See Wilcox, Fig. 1, system 100) configured to sort real-time learning path planning and/or learning resource recommendation by combining a real-time location (See Wilcox, [0102]: The system applies the concept of GPS to provide methods for displaying current user status on the nodes or relationships of an educational map) and a time sequence status of the user (See Wilcox, [0106]: This map can also be embedded on a web site, showing the real-time changes of a student's skills) according to personalized selection of the user (See Wilcox, [0084]: As an illustrative example, a user can search for community college classes that are offered at various campuses. Then, the system can detect the user's physical location and show results that are closest to the user).

Claims 5, 10, 14-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Willcox (US 20170316528 A1) in view of Xu et al. (US 20140205991 A1, hereinafter Xu), and in further view of Heath (US 20130073387 A1).

Regarding Claim 5, the combined teachings of Willcox and Xu disclose the method for analyzing the educational big data on the basis of the maps according to claim 1. 
However, the combined teachings of Willcox and Xu do not explicitly teach “parsing user requests and extracting accessible theme map layers and data according to users' access rights and locations from which the requests are made; and searching and matching the theme map layers and data in combination with access request content and visualizing matching results on the maps”
On the other hand, in the same field of endeavor, Heath teaches parsing user requests ([0333]: The request for ads or social/geo/promo link promotional data sets may also include a query (as entered or parsed)) and 
extracting accessible theme map layers and data according to users' access rights ([0290]: The access control module 318 and workflow module 316 can be operatively associated and can control access to different layers of data via the DMD 306 to facilitate control over what users and members can access through the DMD 306) and locations from which the requests are made ([0023]: Another object of the invention is to provide geo-target location based technologies including GPS and GIS or mobile device and receiving current location of user's electronic device), and
searching and matching the theme map layers and data in combination with access request content ([290]: The access control module 318 and workflow module 316 can work in concert to provide a security control function that grants and/or denies a user access to map tiles, information, documents, features, applications, resolution, elevation views, aerial extent views, and/or system access based on the users and members identification), and
 	visualizing matching results on the maps ([0093]: user customized visual displays showing 3D map presentations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Willcox and Xu to incorporate the teachings of Heath to include ”parsing user requests and extracting accessible theme map layers and data according to users' access rights and locations from which the requests are made; and searching and matching the theme map layers and data in combination with access request content and visualizing matching results on the maps.”
The motivation for doing so would be to provide a security control function that grants or denies a user access to map tiles as recognized by Heath ([0290]: This also allows the DMD 306 to provide only the information, documents, features, and applications that are authorized and relevant to a given user).

Regarding Claim 10, the combined teachings of Willcox and Xu disclose the system for analyzing the educational big data on the basis of the maps according to claim 6. 
However, the combined teachings of Willcox and Xu do not explicitly teach “wherein the user access module comprises a data parsing module, configured to parse user requests and extract accessible theme map layers and data according to users' access rights and locations from which the requests are made; and a resource matching module, configured to search and match 
On the other hand, in the same field of endeavor, Heath teaches the system (Fig. 1) wherein the user access module comprises a data parsing module, configured to pars user requests ([0333]: The request for ads or social/geo/promo link promotional data sets may also include a query (as entered or parsed)) and 
extract accessible theme map layers and data according to users' access rights ([0290]: The access control module 318 and workflow module 316 can be operatively associated and can control access to different layers of data via the DMD 306 to facilitate control over what users and members can access through the DMD 306) and locations from which the requests are made ([0023]: Another object of the invention is to provide geo-target location based technologies including GPS and GIS or mobile device and receiving current location of user's electronic device); and
a resource matching module (Fig. 1), configured to search and match the theme map layers and data in combination with access request content ([290]: The access control module 318 and workflow module 316 can work in concert to provide a security control function that grants and/or denies a user access to map tiles, information, documents, features, applications, resolution, elevation views, aerial extent views, and/or system access based on the users and members identification), and
 	visualize matching results on the maps ([0093]: user customized visual displays showing 3D map presentations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of 
The motivation for doing so would be to provide a security control function that grants or denies a user access to map tiles as recognized by Heath ([0290]: This also allows the DMD 306 to provide only the information, documents, features, and applications that are authorized and relevant to a given user).

Regarding Claim 14, the combined teachings of Willcox and Xu disclose the method for analyzing the educational big data on the basis of the maps according to claim 2.
However, the combined teachings of Willcox and Xu do not explicitly teach “parsing user requests and extracting accessible theme map layers and data according to users' access rights and locations from which the requests are made; and searching and matching the theme map layers and data in combination with access request content and visualizing matching results on the maps.” 
On the other hand, in the same field of endeavor, Heath teaches the method further comprising: parsing user requests ([0333]: The request for ads or social/geo/promo link promotional data sets may also include a query (as entered or parsed)) and
extracting accessible theme map layers and data according to users' access rights and locations from which the requests are made ([0290]: The access control module 318 and workflow module 316 can be operatively associated and can control access to different layers of data via the DMD 306 to facilitate control over what users and members can access through the DMD 306) and locations from which the requests are made ([0023]: Another object of the invention is to provide geo-target location based technologies including GPS and GIS or mobile device and receiving current location of user's electronic device); and
searching and matching the theme map layers and data in combination with access request content ([0290]: The access control module 318 and workflow module 316 can work in concert to provide a security control function that grants and/or denies a user access to map tiles, information, documents, features, applications, resolution, elevation views, aerial extent views, and/or system access based on the users and members identification) and
visualizing matching results on the maps ([0093]: user customized visual displays showing 3D map presentations)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Willcox and Xu to incorporate the teachings of Heath to include “parsing user requests and extracting accessible theme map layers and data according to users' access rights and locations from which the requests are made; and searching and matching the theme map layers and data in combination with access request content and visualizing matching results on the maps.”
The motivation for doing so would be to provide a security control function that grants or denies a user access to map tiles as recognized by Heath ([0290]: This also allows the DMD 306 to provide only the information, documents, features, and applications that are authorized and relevant to a given user).
 
Regarding Claim 15, the combined teachings of Willcox and Xu disclose the method for analyzing the educational big data on the basis of the maps according to claim 3.  
However, the combined teachings of Willcox and Xu do not explicitly teach “parsing user requests and extracting accessible theme map layers and data according to users' access rights and locations from which the requests are made; and searching and matching the theme map layers and data in combination with access request content and visualizing matching results on the maps.” 
On the other hand, in the same field of endeavor, Heath teaches the method further comprising: parsing user requests ([0333]: The request for ads or social/geo/promo link promotional data sets may also include a query (as entered or parsed)) and
extracting accessible theme map layers and data according to users' access rights and locations from which the requests are made ([0290]: The access control module 318 and workflow module 316 can be operatively associated and can control access to different layers of data via the DMD 306 to facilitate control over what users and members can access through the DMD 306) and locations from which the requests are made ([0023]: Another object of the invention is to provide geo-target location based technologies including GPS and GIS or mobile device and receiving current location of user's electronic device); and
searching and matching the theme map layers and data in combination with access request content ([290]: The access control module 318 and workflow module 316 can work in concert to provide a security control function that grants and/or denies a user access to map tiles, information, documents, features, applications, resolution, elevation views, aerial extent views, and/or system access based on the users and members identification) and
([0093]: user customized visual displays showing 3D map presentations)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Willcox and Xu to incorporate the teachings of Heath to include “parsing user requests and extracting accessible theme map layers and data according to users' access rights and locations from which the requests are made; and searching and matching the theme map layers and data in combination with access request content and visualizing matching results on the maps.”
The motivation for doing so would be to provide a security control function that grants or denies a user access to map tiles as recognized by Heath ([0290]: This also allows the DMD 306 to provide only the information, documents, features, and applications that are authorized and relevant to a given user).

Regarding Claim 16, the combined teachings of Willcox and Xu disclose the method for analyzing the educational big data on the basis of the maps according to claim 4. 
However, the combined teachings of Willcox and Xu do not explicitly teach “parsing user requests and extracting accessible theme map layers and data according to users' access rights and locations from which the requests are made; and searching and matching the theme map layers and data in combination with access request content and visualizing matching results on the maps.” 
On the other hand, in the same field of endeavor, Heath teaches the method further comprising: parsing user requests ([0333]: The request for ads or social/geo/promo link promotional data sets may also include a query (as entered or parsed)) and
([0290]: The access control module 318 and workflow module 316 can be operatively associated and can control access to different layers of data via the DMD 306 to facilitate control over what users and members can access through the DMD 306) and locations from which the requests are made ([0023]: Another object of the invention is to provide geo-target location based technologies including GPS and GIS or mobile device and receiving current location of user's electronic device); and
searching and matching the theme map layers and data in combination with access request content ([290]: The access control module 318 and workflow module 316 can work in concert to provide a security control function that grants and/or denies a user access to map tiles, information, documents, features, applications, resolution, elevation views, aerial extent views, and/or system access based on the users and members identification) and
visualizing matching results on the maps ([0093]: user customized visual displays showing 3D map presentations)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Willcox and Xu to incorporate the teachings of Heath to include “parsing user requests and extracting accessible theme map layers and data according to users' access rights and locations from which the requests are made; and searching and matching the theme map layers and data in combination with access request content and visualizing matching results on the maps.”
The motivation for doing so would be to provide a security control function that grants or denies a user access to map tiles as recognized by Heath ([0290]: This also allows the DMD 306 to provide only the information, documents, features, and applications that are authorized and relevant to a given user).

Regarding Claim 20, the combined teachings of Willcox and Xu disclose the system for analyzing the educational big data on the basis of the maps according to claim 7. 
However, the combined teachings of Willcox and Xu do not explicitly teach the system “wherein the user access module comprises a data parsing module configured to parse user requests and extract accessible theme map layers and data according to users' access rights and locations from which the requests are made; and a resource matching module configured to search and match the theme map layers and data in combination with access request content and visualize matching results on the maps.”
On the other hand, in the same field of endeavor, Heath teaches the system (Fig. 1) wherein the user access module comprises a data parsing module configured to parse user requests ([0333]: The request for ads or social/geo/promo link promotional data sets may also include a query (as entered or parsed)) and 
extract accessible theme map layers and data according to users' access rights ([0290]: The access control module 318 and workflow module 316 can be operatively associated and can control access to different layers of data via the DMD 306 to facilitate control over what users and members can access through the DMD 306) and locations from which the requests are made ([0023]: Another object of the invention is to provide geo-target location based technologies including GPS and GIS or mobile device and receiving current location of user's electronic device); and
(Fig. 1) configured to search and match the theme map layers and data in combination with access request content ([290]: The access control module 318 and workflow module 316 can work in concert to provide a security control function that grants and/or denies a user access to map tiles, information, documents, features, applications, resolution, elevation views, aerial extent views, and/or system access based on the users and members identification), and
 	visualize matching results on the maps ([0093]: user customized visual displays showing 3D map presentations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Willcox and Xu to incorporate the teachings of Heath to include “wherein the user access module comprises a data parsing module configured to pars user requests and extract accessible theme map layers and data according to users' access rights and locations from which the requests are made; and a resource matching module configured to search and match the theme map layers and data in combination with access request content and visualize matching results on the maps.”
The motivation for doing so would be to provide a security control function that grants or denies a user access to map tiles as recognized by Heath ([0290]: This also allows the DMD 306 to provide only the information, documents, features, and applications that are authorized and relevant to a given user). 

Regarding Claim 21, the combined teachings of Willcox and Xu disclose the system for analyzing the educational big data on the basis of the maps according to claim 8. 

On the other hand, in the same field of endeavor, Heath teaches the system (Fig. 1) wherein the user access module comprises a data parsing module configured to pars user requests ([0333]: The request for ads or social/geo/promo link promotional data sets may also include a query (as entered or parsed)) and 
extract accessible theme map layers and data according to users' access rights ([0290]: The access control module 318 and workflow module 316 can be operatively associated and can control access to different layers of data via the DMD 306 to facilitate control over what users and members can access through the DMD 306) and locations from which the requests are made ([0023]: Another object of the invention is to provide geo-target location based technologies including GPS and GIS or mobile device and receiving current location of user's electronic device); and
a resource matching module (Fig. 1) configured to search and match the theme map layers and data in combination with access request content ([290]: The access control module 318 and workflow module 316 can work in concert to provide a security control function that grants and/or denies a user access to map tiles, information, documents, features, applications, resolution, elevation views, aerial extent views, and/or system access based on the users and members identification), and
([0093]: user customized visual displays showing 3D map presentations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Willcox and Xu to incorporate the teachings of Heath to include “wherein the user access module comprises a data parsing module configured to pars user requests and extract accessible theme map layers and data according to users' access rights and locations from which the requests are made; and a resource matching module configured to search and match the theme map layers and data in combination with access request content and visualize matching results on the maps.”
The motivation for doing so would be to provide a security control function that grants or denies a user access to map tiles as recognized by Heath ([0290]: This also allows the DMD 306 to provide only the information, documents, features, and applications that are authorized and relevant to a given user).

Regarding Claim 22, the combined teachings of Willcox and Xu disclose the system for analyzing the educational big data on the basis of the maps according to claim 9.
However, the combined teachings of Willcox and Xu do not explicitly teach the system “wherein the user access module comprises a data parsing module configured to pars user requests and extract accessible theme map layers and data according to users' access rights and locations from which the requests are made; and a resource matching module configured to search and match the theme map layers and data in combination with access request content and visualize matching results on the maps.”
(Fig. 1) wherein the user access module comprises a data parsing module configured to pars user requests ([0333]: The request for ads or social/geo/promo link promotional data sets may also include a query (as entered or parsed)) and 
extract accessible theme map layers and data according to users' access rights ([0290]: The access control module 318 and workflow module 316 can be operatively associated and can control access to different layers of data via the DMD 306 to facilitate control over what users and members can access through the DMD 306) and locations from which the requests are made ([0023]: Another object of the invention is to provide geo-target location based technologies including GPS and GIS or mobile device and receiving current location of user's electronic device); and
a resource matching module (Fig. 1) configured to search and match the theme map layers and data in combination with access request content ([290]: The access control module 318 and workflow module 316 can work in concert to provide a security control function that grants and/or denies a user access to map tiles, information, documents, features, applications, resolution, elevation views, aerial extent views, and/or system access based on the users and members identification), and
 	visualize matching results on the maps ([0093]: user customized visual displays showing 3D map presentations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Willcox and Xu to incorporate the teachings of Heath to include “wherein the user access module comprises a data parsing module configured to pars user requests and extract accessible 
The motivation for doing so would be to provide a security control function that grants or denies a user access to map tiles as recognized by Heath ([0290]: This also allows the DMD 306 to provide only the information, documents, features, and applications that are authorized and relevant to a given user).



Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S D H/Examiner, Art Unit 2168



/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168